                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

LEAGUE OF WOMEN VOTERS OF                             )
MISSOURI, ST. LOUIS A. PHILIP                         )
RANDOLPH INSTITUTE, and GREATER                       )
KANSAS CITY A. PHILIP RANDOLPH                        )
INSTITUTE,                                            )
                                                      )
                                Plaintiffs,           )
                                                      )
        v.                                            )      Case No. 2:18-cv-04073-BCW
                                                      )
JOHN R. ASHCROFT,                                     )
in his official capacity as the Missouri              )
Secretary of State, and                               )
                                                      )
JOEL W. WALTERS,                                      )
in his official capacity as the Director of the       )
Missouri Department of Revenue,                       )
                                                      )
                                Defendants.           )

      DEFENDANTS’ CONSENT MOTION TO ANSWER PLAINTIFFS’ SECOND
                  AMENDED COMPLAINT OUT OF TIME

        COME NOW Defendants John R. Ashcroft, in his official capacity as the Missouri

Secretary of State, and Joel W. Walters, in his official capacity as the Director of the Missouri

Department of Revenue, by and through their undersigned counsel, and respectfully move the

Court for additional time to answer Plaintiff’s Second Amended Complaint, pursuant to Fed. R.

Civ. P. 6(b)(1). In support of this motion, Defendants state as follows:

        1.      Plaintiffs’ filed their Second Amended Complaint on November 7, 2018, with

consent of Defendants. (Dkt. 110).

        2.      Plaintiffs’ Second Amended Complaint contains no new allegations compared to

Plaintiffs’ First Amended Complaint.          The only changes in Plaintiffs’ Second Amended




                                                  1

         Case 2:18-cv-04073-BCW Document 113 Filed 12/14/18 Page 1 of 4
Complaint are the deletion of certain allegations included in Plaintiffs’ First Amended

Complaint. (Dkt. 110).

       3.      Defendants’ answer to Plaintiffs’ Second Amended Complaint was due on or

before November 21, 2018.

       4.      This is Defendants’ first request for an extension of time to respond to Plaintiffs’

Second Amended Complaint.

       5.      Due to the press of business, counsel for Defendants request an extension of time

up to and including December 14, 2018, to answer Plaintiffs’ Second Amended Complaint.

       6.      Plaintiffs’ counsel, Anthony Rothert, consented to this extension of time by

telephone conversation on December 10, 2018.

       7.      Defendant Ashcroft’s proposed Answer to Plaintiffs’ Second Amended Complaint

is attached hereto as Exhibit A. Defendant Walters’s proposed Answer to Plaintiffs’ Second

Amended Complaint is attached hereto as Exhibit B.

       8.      This motion is not being brought to hinder or delay these proceedings, prejudice

any party, or for any other improper purpose.

       WHEREFORE, in consideration of the foregoing, Defendants respectfully move this

Court to extend the time for Defendants to answer Plaintiffs’ Second Amended Complaint to

December 14, 2018, to order that Defendants’ proposed Answers are deemed filed as of this date,

and to grant such other and further relief as the Court deems just and proper.


                                             Respectfully submitted,


Dated: December 14, 2018                     JOSHUA D. HAWLEY
                                             Attorney General

                                             /s/ David D. Dean

                                                 2

        Case 2:18-cv-04073-BCW Document 113 Filed 12/14/18 Page 2 of 4
                            David D. Dean
                            Assistant Attorney General
                            Mo. Bar No. 67190
                            P.O. Box 861
                            St. Louis, MO 63188
                            Phone: (314) 340-7950
                            Fax: (314) 340-7029
                            david.dean@ago.mo.gov

                            Russell J. Keller
                            Assistant Attorney General
                            Mo. Bar No. 58393
                            615 E. 13th Street
                            Kansas City, MO 64106
                            Phone: (816) 889-5023
                            Fax: (816) 889-5006
                            russell.keller@ago.mo.gov

                            Attorneys for Defendant Joel W. Walters, in his
                            official capacity as the Director of the Missouri
                            Department of Revenue

                            /s/ Jordan L. Williams
                            Jordan L. Williams
                            Assistant Attorney General
                            Mo. Bar No. 58294
                            P.O. Box 899
                            Jefferson City, MO 65102
                            Phone: (573) 751-692
                            Fax: (573) 751-9456
                            jordan.williams@ago.mo.gov

                            Attorneys for Defendant John R. Ashcroft , in his
                            official capacity as the Missouri Secretary of State




                               3

Case 2:18-cv-04073-BCW Document 113 Filed 12/14/18 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed electronically

with the Clerk of Court on December 14, 2018, to be served by operation of the Court’s

electronic filing system upon all parties.


                                             /s/ David D. Dean




                                               4

         Case 2:18-cv-04073-BCW Document 113 Filed 12/14/18 Page 4 of 4
